 

SECOND AMENDMENT TO

SECURED PROMISSORY NOTE




This SECOND AMENDMENT TO SECURED PROMISSORY NOTE (this “Amendment”) is entered
into as of August 11, 2016 (the “Effective Date”), by and between WestMountain
Gold, Inc., a Colorado corporation with an address of 120 East Lake Street,
Suite 401, Sandpoint, Idaho 83864 (“Payor”) and BOCO Investments, LLC, a
Colorado limited liability company with an address of 262 E. Mountain Avenue,
Fort Collins, Colorado 80524 (“Holder”), and is the second amendment to that
certain Secured Promissory Note made by Payor in favor of Holder dated April 12,
2016 and with the Maximum Loan Amount of $640,000 (the “Promissory Note”).  




WHEREAS, on or about June 22, 2016 Payor and Holder entered into that certain
Loan and Note Modification Agreement wherein Payor and Holder amended the
interest due on the Loan Amount to be five percent (5%) per annum, compounded
annually based on a 365-day year;




WHEREAS, the Payor’s Directors have committed to lend Payor $160,000 and, to
date, have advanced $80,000 in new loans to Payor;




WHEREAS, Payor and Holder now desire to further amend the Promissory Note to
increase the “Maximum Loan Amount” of the Promissory Note to One Million Dollars
($1,000,000); and




WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Promissory Note.




NOW, THEREFORE, in consideration of the covenants contained herein, the
commitment of Payor’s Directors to lend Payor $160,000 ($80,000 of which has
been advanced to date), and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Payor and Holder agree
as follows:




1.     Amendment.  The first sentence of the Promissory Note’s first paragraph
is deleted and replaced with the following:

FOR VALUE RECEIVED, WestMountain Gold, Inc., a Colorado corporation (“Payor”)
with an address of 120 East Lake Street, Suite 401, Sandpoint, ID 83864,
promises to pay to the order of BOCO Investments, LLC, a Colorado limited
liability company with an address of 262 E. Mountain Avenue, Fort Collins, CO
80524 (“Holder”, which term will include any transferee of this Note), the
outstanding principal balance of the borrowings as set forth in the last entry
on the Schedule attached hereto (the “Loan Amount”), which shall not exceed at
any one time One Million Dollars ($1,000,000), the “Maximum Loan Amount”), and
interest on the Loan Amount at the rate of five percent (5%) per annum,
compounded annually based on a 365-day year.  




2.     No Waiver.  Holder’s execution of this Amendment will not be deemed to be
a waiver of any Event of Default under the Promissory Note, the Security
Agreements, the Transaction
Agreements, the Prior Obligations, or any other agreements between or among
Payor and Holder. 



--------------------------------------------------------------------------------



2nd Amendment – April 12, 2016 Note

 

3.     No Defenses.  Payor, by signing this Amendment, hereby agrees and
stipulates that it has no defenses, affirmative defenses, rights to offset, or
counterclaims against the exercise of any of the rights or remedies of Holder
under Promissory Note, the Security Agreements, the Transaction Agreements, the
Prior Obligations, or any other agreements between or among Payor and Holder.

4.     Release of Claims Against Holder.

PAYOR, BY SIGNING THIS AMENDMENT, HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES
AND FOREVER DISCHARGES HOLDER AND ANY AND ALL OF ITS PARENT COMPANIES,
SUBSIDIARY COMPANIES, AFFILIATED COMPANIES, INSURERS, INDEMNITORS, SUCCESSORS
AND ASSIGNS TOGETHER WITH ALL OF THEIR RESPECTIVE PRESENT AND FORMER MANAGERS,
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM ANY AND ALL CLAIMS, DEMANDS OR
CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR
EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE,
WHICH THE COMPANY HAS HAD, NOW HAS, OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH
PARTY FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER
ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT,
WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR
KNOWN OR UNKNOWN.

5.     Miscellaneous.  This Amendment sets forth the entire agreement of the
parties with respect to the subject matter hereof.  It cannot be waived,
modified or amended except by writing signed by the party against which
enforcement is sought.  This Amendment will be governed by, and construed in
accordance with, the laws of the State of Colorado.  This Amendment may be
executed in counterparts, and all counterparts will constitute but one in the
same document. Electronic transmissions of signatures shall be accepted and
binding as originals.  Any provision of this Amendment which is prohibited or
unenforceable will be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

6.     No Other Modifications; Reaffirmation.  Payor agrees and represents to
Holder that, except as expressly modified by this Amendment, the Promissory Note
remains in full force and effect in accordance with its terms.










[Signature Page Follows.]

 

2

 



--------------------------------------------------------------------------------










 

IN WITNESS WHEREOF, this Second Amendment is executed as of the date first
written above.







WESTMOUNTAIN GOLD, INC.







By:

/s/ James W. Creamer III

Name:  James W. Creamer III

Title:     Chief Financial Officer







BOCO INVESTMENTS, LLC

By: Bohemian Asset Management, Inc.

Its: Managing Member







/s/ Joseph C. Zimlich

Joseph C. Zimlich, President











3